Appeal from judgments in three actions, (1) for personal and property damage to Overbagh, driver of the southerly bound car against Medwin, driver of the northerly bound car approaching from the westerly macadam road; (2) of no cause of action for Medwin in an action against Overbagh; (3) for personal injuries to Terpening, a passenger in the Overbagh car against Medwin. Medwin drove his car upon the westerly concrete strip disregarding warning lights and a stop sign, and collided with the Overbagh car which was in its proper place upon the highway. Judgments affirmed, with one bill of costs and disbursements. All concur.